                   1 Gary M. Messing, Bar No. 75363
                       gary@majlabor.com
                   2 Jason H Jasmine, Bar No. 215757
                       jason@majlabor.com
                   3 Monique Alonso, Bar No. 127078
                       monique@majlabor.com
                   4 MESSING ADAM & JASMINE LLP
                     980 9th Street, Suite 380
                   5 Sacramento, California 95814
                     Telephone:      916.446.5297
                   6 Facsimile:      916.448.5047

                   7 Attorneys for Defendant
                     FRESNO DEPUTY SHERIFF’S
                   8 ASSOCIATION

                   9
                                                IN THE UNITED STATES DISTRICT COURT
               10
                                             FOR THE EASTERN DISTRICT OF CALIFORNIA
               11
                                                            FRESNO DIVISION
               12
                       CESAR CAMPOS, et al,                             Case No. 1:18-cv-01660 AWI-EPG
               13
                                       Plaintiffs,                      STIPULATION OF PLAINTIFFS AND
               14                                                       DEFENDANT DSA EXTENDING TIME
                                v.                                      TO FILE RESPONSE TO FIRST
               15                                                       AMENDED COMPLAINT AND ORDER
                  FRESNO DEPUTY SHERIFF’S                               THEREON
               16 ASSOCIATION, COUNTY OF FRESNO;
                  XAVIER BECERRA, in his official capacity              (ECF No. 25)
               17 as Attorney General of the State of California;
                  ERIC BANKS, PRISCILLA WINSLOW,                        Complaint Filed: December 6, 2018
               18 ERICH SHINERS, and ARTHUR A.
                  KRANTZ, in their official capacities as chair
               19 and members of the California Public
                  Employment Relations Board,
               20
                                Defendants.
               21

               22                                              STIPULATION
               23               WHEREAS, plaintiffs filed their “Class-Action Complaint” on December 6, 2018;
               24               WHEREAS, defendant Fresno Deputy Sheriff’s Association (the “DSA”) filed its response
               25 on April 29, 2019;

               26               WHEREAS, plaintiffs filed their “First Amended Complaint” (“FAC”) on Sunday, May
               27 12, 2019;

               28
MESSING ADAM &
                       00071160-1
  JASMINE LLP
ATTORNEYS AT LAW
                                               STIPULATION EXTENDING TIME TO FILE RESPONSE TO
                                               FIRST AMENDED COMPLAINT AND [PROPOSED] ORDER
                   1            WHEREAS, under Federal Rule of Civil Procedure 15, the DSA’s response to the FAC is

                   2 due on May 28, 2019; and

                   3            WHEREAS, the FAC adds two new plaintiffs, deletes the class action allegations, and

                   4 adds two new claims, requiring additional time to respond beyond the two weeks set under Rule

                   5 15; and

                   6            WHEREAS the DSA’s counsel will be out of the country between May 17 and June 4,

                   7 2019, and therefore unable to prepare the DSA’s response by the current due date.

                   8            IT IS HEREBY STIPULATED by plaintiffs and defendant DSA, and an Order of this

                   9 Court is requested, that:

               10               1.     Defendant DSA may have an extension of time within which to file a response to

               11 the FAC, and the date for such response will now be due June 24, 2019; and

               12               2.     This extension of time shall have no effect on the Mandatory Status Conference

               13 presently scheduled for June 11, 2019.

               14

               15 Dated: May 15, 2019                            MESSING ADAM & JASMINE LLP

               16

               17
                                                                 By          /s/ Monique Alonso
               18                                                     Gary M. Messing
                                                                      Jason H Jasmine
               19                                                     Monique Alonso
                                                                      Attorneys for Defendant
               20
                                                                      FRESNO DEPUTY SHERIFF’S ASSOCIATION
               21

               22 Dated: May 15, 2019                            TALCOTT FRANKLIN P.C.

               23

               24                                                By           /s/ Talcott J. Franklin
               25                                                     Talcott J. Franklin
                                                                      Attorneys for Plaintiffs
               26                                                     CESAR CAMPOS, et al.
               27

               28      00071160-1                                       2
MESSING ADAM &                                STIPULATION EXTENDING TIME TO FILE RESPONSE TO
  JASMINE LLP
ATTORNEYS AT LAW
                                                   FIRST AMENDED COMPLAINT AND ORDER
                   1                                                 ORDER

                   2            Pursuant to the stipulation of the parties (ECF No. 25), and good cause appearing therefor,

                   3            The Court hereby orders that:

                   4            1.     Defendant FRESNO DEPUTY SHERIFF’S ASSOCIATION shall file a response

                   5 to the First Amended Complaint on or before June 24, 2019; and

                   6            2.     This Order shall have no effect on the scheduling of the June 11, 2019, Mandatory

                   7 Scheduling Conference in this matter.

                   8

                   9 IT IS SO ORDERED.

               10
                           Dated:     May 16, 2019                               /s/
               11                                                         UNITED STATES MAGISTRATE JUDGE
               12

               13

               14

               15

               16

               17

               18

               19

               20

               21

               22

               23

               24

               25

               26
               27

               28      00071160-1                                        3
MESSING ADAM &                                STIPULATION EXTENDING TIME TO FILE RESPONSE TO
  JASMINE LLP
ATTORNEYS AT LAW
                                                   FIRST AMENDED COMPLAINT AND ORDER
